It is of course true that a mere amendable defect in the information will not justify a directed verdict of not guilty. That is not this case. The only seriously debatable question before us is whether the evidence would support a verdict of guilty against Torello, in view of the undisputed fact that, under the Volstead Act and the Federal regulations, the transportation of the alcohol in question was with the authoritative permission of the United States government.
That fact raises the question on which I differ: whether § 8 of Chapter 291 of the Public Acts of 1921 puts upon the transportation of alcohol in this State a restriction not imposed by the United States. I think not. The title and language of our statute show that it was passed in aid of the Eighteenth Amendment, and of the Volstead Act, and with a view to the existence of Federal regulations for the transportation of alcohol. These regulations permit the transportation of certain specified denatured and partially denatured kinds of alcohol, including alcohol conforming to formula 39 B, without any special authorization for the particular case. For the transportation of alcohol, not partially or wholly denatured in accordance with authorized formulas, a special permit is required in each case. It is an essential element of the offense described in § 8 that the transportation should be "without a United States government permit." Standing alone, the word "permit" might mean either a permission or the written evidence of a permission. When preceded by the indefinite article, it literally includes any authoritative permission.
No doubt Connecticut might by statute have declared a stricter prohibition upon the local transportation of alcohol than that imposed by the United States. It has not, however, seen fit to express any independent *Page 652 
policy of its own. The only policy declared is the policy of the Federal government. The only prohibition expressed is that alcohol shall not be transported without a Federal permit. That being so, the form of the permit, whether issued generally, or specially in each case; whether evidenced by a regulation applicable to all alcohol conforming to formula 39 B, or by separate written permit, would seem to be necessarily and intentionally left to the determination of the Federal authorities. It may be that the Federal regulation permitting the transportation of alcohol conforming to formula 39 B, without a license specially issued in each case, is inadequate to control the mischief disclosed by the evidence. Nevertheless the statute declared on is a penal statute and must be construed accordingly. It may also be that Torello was carrying out a conspiracy to violate other provisions of the Volstead Act, but with that offense he is not charged.
For the reasons indicated I am of opinion that the accused Torello could not lawfully have been found guilty as charged, after it appeared as an undisputed fact that the transportation in question was with the authoritative permission of the United States government; and, for this reason, that the trial court did not err in directing a verdict of not guilty.